Citation Nr: 0800373	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1999 to August 
2003.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Reno, Nevada that denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for left knee and left 
shoulder conditions.  It is mandatory that the veteran be 
provided with VCAA notice informing him of the elements 
required to establish a service connection claim, namely, (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  VCAA notice 
was sent to the veteran in September 2003, but this notice 
does not properly inform the veteran in this regard.  
Instead, the letter informs the veteran that he needs 
evidence establishing the chronicity of his conditions from 
service to the present.  While it is true that the chronicity 
provisions of 38 C.F.R. § 3.303(b) provide one available 
route of establishing direct service connection, satisfaction 
of 38 C.F.R. § 3.303(b) is not necessary for awarding service 
connection.  He must be advised of the general requirements 
for service connection.  

In addition, in an August 2004 formal finding by the RO, it 
was determined that the veteran's service medical records are 
not available.  However, the veteran filed his claim for 
service connection immediately prior to his discharge from 
active duty, and it is possible that his service medical 
records may not have yet caught up with the claim.  These 
records are critical to the development of the veteran's 
claims, and another attempt to obtain the service medical 
records must be made.  38 U.S.C. § 5103A(b)(3) requires that 
VA continue any attempts to get federal records "until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  If the records are 
unavailable, VA must notify the veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2006). 
Moreover, the veteran has provided specific information as to 
when his injuries occurred, and where he was treated for his 
conditions.  At the May 2007 hearing the veteran testified he 
injured his knee during the summer of 2002 during a Marine 
Corps marital arts instructor's class.  He testified that his 
left knee was x-rayed at the hospital in Twenty-Nine Palms, 
California, and that an MRI of the left knee was done at Camp 
Pendleton.  The veteran testified that following his injury, 
he was restricted to light duty, and was issued crutches and 
a brace.  For this reason, the veteran's personnel records 
should again be requested.  As for his left shoulder, at the 
May 2007 hearing the veteran testified the injury occurred in 
2001 during Marine Corps martial arts training, and that he 
received treatment, including x-rays, at Twenty-Nine Palms, 
California.  The veteran further testified that each of these 
conditions was documented by the examining physician at 
separation in Okinawa, Japan.  Given the specificity of the 
information provided by the veteran, records should also be 
requested from the medical facility(ies) in Twenty-Nine 
Palms, California from 2001 and 2002, and Camp Pendleton from 
2002.

Finally, a remand is required in order to afford the veteran 
a VA examination to ascertain the diagnoses of, and the 
nature and etiology of the veteran's left knee and shoulder 
conditions.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).  Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The Board acknowledges that a medical diagnosis has not yet 
been made for the conditions on appeal.  However, at the May 
2007 hearing the veteran provided specific and detailed 
information about the cause of his injuries, and recited the 
advice and information that was provided to him by the 
treating physicians in service.  The Board finds the 
veteran's testimony credible and the veteran competent to 
describe his symptomatology.  The veteran testified that he 
would comply with any VA examination ordered.  Moreover, 
there is some supportive evidence of the in-service 
incurrence of these conditions from the very few records in 
the claims file.  The veteran's DD 214 Form does indicate 
that he received a tan belt in Marine Corps martial arts.  
The veteran's entrance examination is the single service 
medical record that has been associated with the file, and it 
shows the veteran entered service with no abnormalities of 
the left knee or shoulder.  However, it also does also note a 
preexisting scar on the veteran's left shoulder due to the 
veteran falling off his bike at the age of sixteen, and this 
should be reconciled with his current condition by a VA 
examiner.  For all of these reasons, the Board finds that a 
VA examination is warranted to ascertain any diagnosis of the 
conditions on appeal, and any link to service.    

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim.

2.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical and personnel records 
from the National Personnel Records 
Center.  Associate all such records with 
the veteran's claim folder.  

Additionally, request all medical records 
pertaining to the veteran from the 
medical facility(ies) in Twenty-Nine 
Palms, California from 2001 and 2001, and 
from Camp Pendleton from 2002.

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2007) must be complied with.

3.	Afford the veteran a VA examination to 
ascertain the 
diagnosis of, as well as the nature and 
etiology of any left knee condition the 
veteran may have.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any left knee condition had its onset 
during service or is in any other way 
causally related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  Afford the veteran a VA examination 
to ascertain the diagnosis of, as well as 
the nature and etiology of any left 
shoulder condition the veteran may have.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
entrance examination, and offer comments 
and an opinion as to whether the veteran 
entered service with the left shoulder 
condition he currently manifests.  If so, 
the examiner is requested to indicate 
whether the condition increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  

If the veteran did not enter service with 
a left shoulder condition, the examiner 
is requested to offer an opinion as to 
whether the current left shoulder 
condition had its onset during service or 
is in any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

